Opinion by
Mr. Justice McIver,
Plaintiff sued defendant, the Wilmington, Columbia & Augusta Railroad Company, in a trial justice’s court, for damages in killing a cow. The trial justice gave judgment, upon the verdict of a jury, for $40. Defendant appealed, and the Circuit Judge (Cothran) dismissed the appeal. Defendant then appealed to this court on the following exceptions :
1. Because his honor erred in failing to sustain the appeal from the trial justice’s court upon the grounds stated in said appeal.
2. Because his honor erred in failing to reverse the finding in the court below on the testimony in the case.
3. Because his honor erred in holding as matter of fact that it was such negligence in the appellants to run their train around the curve at the rate of speed shown by the testimony as to make said company liable for damages for killing the cow in question.
1. The first ground cannot be considered, especially so, as the respondent invokes the protection of the rule of court.
2. The second ground points out no specific error, and besides raises only a question of fact, of which this court has no jurisdiction in a case like this.
3. The third exception points out no error of law, but only one of fact upon which the judge, acting as a jury, has passed) and this court cannot review it.
Judgment affirmed.